UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6549



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


GREG LEO WILSON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-41, CA-99-10-7)


Submitted:   August 18, 2000                 Decided:   August 25, 2000


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Leo Wilson, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Greg Leo Wilson seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s memorandum

opinion and find no reversible error.       Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.     See United States v. Wilson, Nos.

CR-96-41; CA-99-10-7 (W.D. Va. Mar. 7, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2